       Case 1:18-cr-00133-LG-JCG Document 36 Filed 10/08/20 Page 1 of 4




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 UNITED STATES OF AMERICA

 v.                                              CAUSE NO. 1:18CR133-LG-JCG

 JEFFREY DENNIS MCFARLAND

      ORDER FINDING DEFENDANT COMPETENT TO STAND TRIAL

      THIS MATTER IS BEFORE THE COURT to evaluate whether the

defendant, Jeffrey Dennis McFarland, is competent to stand trial. After reviewing

the two confidential forensic psychological evaluation reports submitted to the

Court and considering the testimony, evidence, and argument presented at the

competency hearing conducted on October 8, 2020, the Court finds that McFarland

is competent to stand trial.

                                  BACKGROUND

       On September 7, 2018, McFarland was indicted for (1) making a false or

fictitious oral or written statement in connection with the acquisition of a firearm

from a licensed dealer, (2) making a false statement or representation with respect

to information required by 18 U.S.C. § 44, and (3) possession of a firearm by a

convicted felon. He was arrested on March 11, 2018, and he filed a Notice of Intent

to Change Plea to Guilty on May 21, 2019. Just prior to the change of plea hearing,

Counsel for McFarland filed a Motion for Competency Exam, which was granted.

(Order, ECF No. 30).
       Case 1:18-cr-00133-LG-JCG Document 36 Filed 10/08/20 Page 2 of 4




       McFarland was evaluated by Dr. Jeremiah Dwyer, a forensic psychologist,

who opined that McFarland was “sufficiently competent to participate” in the

change of plea hearing, should he decide to plead guilty. (Report, at 17, ECF No.

32). However, Dr. Dwyer determined that McFarland would not be competent to

stand trial. (Id.)

       The Court conducted its first competency hearing on January 14, 2020, and

determined, based on Dr. Dwyer’s report, that McFarland was at that time suffering

from a mental disease or defect rendering him mentally incompetent to the extent

that he was unable to understand the nature and consequences of the proceedings

against him or to assist properly in his defense. (Order, ECF No. 33).

       McFarland was remanded to the Federal Medical Center in Butner, North

Carolina, where he was evaluated by Dr. Evan S. DuBois. In his Forensic

Evaluation Report issued on August 17, 2020, Dr. DuBois opined that McFarland is

not currently suffering from a mental disease or defect that renders him

incompetent to stand trial. Dr. DuBois determined that “[w]hile Mr. McFarland has

been reported to have intellectual deficits that are considered to be below average or

possibly in the borderline range, these did not appear evident during the evaluation

process, other than in regard to his stated inability to read and write.” (Report, at

8, ECF No. 34). Dr. DuBois found that McFarland was able to process and utilize

information that was verbally provided to him, and McFarland was engaging and

cooperative during the evaluation process. (Id.)




                                          -2-
      Case 1:18-cr-00133-LG-JCG Document 36 Filed 10/08/20 Page 3 of 4




      The Court conducted a second competency hearing on October 8, 2020. The

Court admitted the two forensic psychological evaluation reports as exhibits during

the hearing. Both the Government and McFarland rested.

                                   DISCUSSION

      When deciding whether a defendant is competent to stand trial, courts must

determine “by a preponderance of the evidence” whether “the defendant is presently

suffering from a mental disease or defect rendering him mentally incompetent to

the extent that he is unable to understand the nature and consequences of the

proceedings against him or to assist properly in his defense.” 18 U.S.C. § 4241(d).

      To be deemed competent, the defendant must have the present ability
      to consult with his lawyer with a reasonable degree of rational
      understanding and have a rational as well as factual understanding of
      the proceedings against him. A district court can consider several
      factors in evaluating competency, including, but not limited to, its own
      observations of the defendant’s demeanor and behavior; medical
      testimony; and the observations of other individuals that have
      interacted with the defendant. A defendant who has it within his
      voluntary control to cooperate, is not incompetent merely because he
      refuses to cooperate.

United States v. Simpson, 645 F.3d 300, 306 (5th Cir. 2011) (internal citations,

alterations, and quotation marks omitted).

      Based on Dr. Dwyer’s report and having no evidence or testimony

contradicting the report, the Court finds by a preponderance of the evidence that

McFarland is not presently suffering from a mental disease or defect rendering him

mentally incompetent. As a result, McFarland is competent to stand trial.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the defendant,

Jeffrey Dennis McFarland, is COMPETENT to stand trial.

                                         -3-
Case 1:18-cr-00133-LG-JCG Document 36 Filed 10/08/20 Page 4 of 4




SO ORDERED AND ADJUDGED this the 8th day of October, 2020.


                                    s/   Louis Guirola, Jr.
                                    Louis Guirola, Jr.
                                    United States District Judge




                              -4-
